Citation Nr: 0429550	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  97-31 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by stiffness of the hands, neck, and jaw as due to 
an undiagnosed illness. 

2.  Entitlement to service connection for a disability 
manifested by dizziness and a voice change as due to an 
undiagnosed illness.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for irritable bowel syndrome. 

4.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active service from July 1988 to July 1992.  
The veteran had service in Southwest Asia from December 5, 
1990 to May 2, 1991.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in April 1996, July 
1997, May 1998, and February 2001 of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in New 
York, New York.  An April 1996 rating decision granted 
service connection for irritable bowel syndrome and assigned 
a zero percent rating from May 25, 1995.  Service connection 
for disabilities manifested by stiffness of the hands, jaw, 
and neck and for dizziness and a voice change as due to an 
undiagnosed illness was denied.  A July 1997 rating decision 
granted service connection for PTSD and assigned a 30 percent 
rating from May 25, 1995.  Service connection for dizziness 
as due to an undiagnosed illness was denied.  A May 1998 
rating decision assigned a 10 percent disability evaluation 
to the irritable bowel syndrome from April 11, 1995.  The 
February 2001 rating decision denied entitlement to higher 
disability evaluations for PTSD and irritable bowel syndrome.  

The issues of entitlement to service connection for 
disabilities manifested by stiffness of the hands, jaw, and 
neck; dizziness; and a voice change as due to an undiagnosed 
illness are addressed in the REMAND portion of the decision 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  Since April 11, 1995, the service-connected irritable 
bowel syndrome has been manifested by constipation and 
diarrhea, and daily abdominal distress.  

2.  Since May 25, 1995 the service-connected PTSD has been 
manifested by severe social and industrial impairment with 
symptoms approximationg deficiencies in most areas.  


CONCLUSION OF LAW

1.  The criteria for an initial disability evaluation of 30 
percent for irritable bowel syndrome have been met since the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2004).

2.  The criteria for an initial disability evaluation of 70 
percent for PTSD have been met since the effective date of 
service connection.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

In letters dated in April 2003 and February 2004, VA gave 
notice of what evidence the veteran needed to submit, what 
evidence VA would try to obtain, and what evidence was 
already of record.  The letters also told the veteran what 
evidence was needed to substantiate the claims.  In the 
letters, VA advised the veteran to send in evidence in 
support of the claim and the veteran was told where to send 
the evidence.  

In Pelegrini, the Court held that a claimant must be given 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), before an initial decision by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, at 119-
20.  In the present case, the VCAA notice was provided after 
the initial AOJ adjudications in April 1996 and July 1997.  
The Pelegrini court noted, however, that it did not intend to 
void existing rating decisions in cases with deficient 
notice.  It provided a remedy consisting of a remand so that 
the Board could ensure that the required notice was provided.  
Id., 120, 122-4.  The veteran was provided with VCAA content 
complying notice in April 2003 and February 2004.  
Accordingly, the Board has ensured that the required notice 
was given.

As will be discussed in greater detail below, the criteria 
for rating PTSD were changed during the pendency of this 
appeal.  In the September 1997 statement of the case, the 
veteran was notified of the former and revised rating 
criteria for PTSD.   

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for higher disability 
evaluations, and that the duty to assist requirements of the 
VCAA have been satisfied.  Pertinent VA treatment records 
dated from 1992 to 2003 were obtained.  Private medical 
records were obtained.  There is no identified evidence that 
has not been accounted for.

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  In the present case, the veteran was 
afforded VA examinations in October 1995, March 1997, January 
1998, August 2000, and July 2003.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2004). 

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court later held that the above rule is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Entitlement to an initial disability evaluation in excess of 
10 percent for irritable bowel syndrome.

Rating Criteria

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. § 4.113 (2004).  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2004). 

VA revised the schedular criteria by which certain 
gastrointestinal disabilities are rated during the pendency 
of the veteran's appeal.  See 66 Fed. Reg. 29,486-489 (May 
31, 2001) (effective July 2, 2001).  Specifically, 38 C.F.R. 
§ 4.112 was amended and Diagnostic Codes 7311, 7312, 7343, 
7344, and 7345 were revised.  Diagnostic Code 7313 was 
removed and Diagnostic Codes 7351 and 7354 were added.  The 
changes, however, did not involve rating criteria under 
Diagnostic Code 7305, duodenal ulcer; Diagnostic Code 7314, 
chronic cholecystitis; Diagnostic Code 7318, removal of 
gallbladder; or Diagnostic Code 7319, irritable colon 
syndrome.  See 66 Fed. Reg. 29,486-489 (May 31, 2001) 
(effective July 2, 2001).

Under Diagnostic Code 7319, irritable colon syndrome, a zero 
percent evaluation is assigned for mild disability with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is assigned for 
moderate symptoms, with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
assigned when the disability is severe, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2004).

The RO has rated the veteran's service-connected irritable 
bowel syndrome as 10 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7319, irritable colon syndrome.    

Factual Background

Upon VA examination in September 1992, the veteran had 
complaints of regular diarrhea, every other day, one to two 
times a day.  The examiner questioned the veteran as to the 
diarrhea complaints and concluded that the veteran had 
questionable diarrhea.  Examination revealed no bowel 
disturbance.  Examination of the abdomen revealed no area of 
pain or tenderness.  There were normal bowel sounds.  The 
diagnosis was status post alleged diarrhea, etiology unknown 
with the frequency of the diarrhea at least once.  The 
examiner noted that when asked why only once, the veteran 
immediately responded that it must be twice.  It was noted 
that according to the veteran, the stool was hard.  The 
September 1992 VA gastrointestinal examination report 
indicates that the diagnosis was no epigastric discomfort or 
pain and may be considered normal.  An April 1993 private 
medical record indicates that the veteran had intermittent 
diarrhea.  

An October 1995 VA intestine examination indicates that the 
veteran had subjective complaints of chronic loose stools.  
There was no diarrhea or constipation.  There were loose 
bowel movements.  There was no abdominal disturbance.  The 
report noted that the veteran underwent a gastrointestinal 
workup with a sigmoidoscopy which was negative.  The 
diagnosis was irritable bowel syndrome.  An October 1995 VA 
anus and rectum examination report indicates that examination 
was normal.  

A January 1998 VA examination report notes that the veteran 
reported that he was recently started on Pepto Bismol and 
multivitamins and the diarrhea has decreased now to every 
other day.  The veteran reported that when he had the 
diarrhea, he had cramping and had approximately two diarrhea 
stools each day.  Examination of the abdomen revealed no 
masses or organomegaly.  Bowel sounds were normal.  The 
diagnosis was irritable bowel syndrome.  

An August 2000 VA examination report indicates that the 
veteran had a history of irritable bowel syndrome.  The 
veteran reported that he had problems with cramping, gas, and 
diarrhea daily since service.  This would occur one or two 
times a day and the periumbilical cramping was relieved with 
bowel movements.  The veteran continued to have frequent 
loose stools and abdominal cramping.  Examination of the 
abdomen was normal.  The examiner stated that the irritable 
bowel syndrome appeared to be stable with daily loose stools 
which were odorous and watery.   

An April 2003 VA treatment record notes that the veteran 
reported having alternating constipation and diarrhea every 
three to four days.  The veteran indicated that the irritable 
bowel syndrome did not seem to be affected by foods and it 
was slightly affected by stress.  The veteran reported that 
he had tried fiber without any help.  Examination of the 
abdomen revealed hyperactive bowel sounds.  There were no 
masses, tenderness, or hepatosplenomegaly noted.  The 
diagnosis was irritable bowel syndrome.  

A July 2003 VA examination report reveals that the veteran 
reported that he had occasional constipation and diarrhea 
every day, about two times a day.  Examination of the abdomen 
revealed that the abdominal pain was localized to the left 
lower quadrant of the abdomen and the pain was associated 
with bowel movement.  The veteran did not take any 
medications for the bowel complaints.  The diagnosis was 
chronic irritable bowel syndrome with abdominal pain, 
diarrhea, and weight loss.   

Discussion
 
The record, as reported above, shows that the veteran has 
generally (with some exceptions) reported daily abdominal 
distress.  Diarrhea has also been generally reported with 
occasionally alternating constipation.  These symptoms 
approximate the criteria for a 30 percent rating for 
irritable colon syndrome.  Therefore, a 30 percent evaluation 
is warranted effective from the date of service connection.  
38 C.F.R. § 4.7.

That is the maximum schedular rating for irritable colon 
syndrome.  He has not been shown to have, and service 
connection has not been established for, any gastrointestinal 
disability for which an evaluation in excess of 30 percent is 
available.  That is, peritoneal adhesions, ulcer, gastritis, 
gastrectomy, colitis, intestinal resection, intestinal 
fistula, hernia, or disability involving the rectum or liver, 
has not been reported or service connected.  See 38 C.F.R. 
§ 4.114.

There is also no evidence that the disability has required 
frequent periods of hospitalization or caused marked 
interference with employment so as to render impractical the 
application of the regular schedular criteria.  Therefore, 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321(b) (2004).

Entitlement to an initial disability evaluation in excess of 
30 percent for PTSD

Rating Criteria

Effective November 7, 1996, during the pendency of this 
appeal, the Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders including PTSD.  See 
61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. 
§ 4.130). 

Before November 7, 1996, the Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100 percent:  The attitudes of all 
contacts except the most intimate are so 
adversely affected as to result in 
virtual isolation in the community.  
Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes associated with 
almost all daily activities such as 
fantasy, confusion, panic and explosions 
of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70 percent:  Ability to establish and 
maintain effective or favorable 
relationships with people is severely 
impaired.  The psychoneurotic symptoms 
are of such severity and persistence that 
there is severe impairment in the ability 
to obtain or retain employment. 

50 percent:  Ability to establish or 
maintain effective or favorable 
relationships with people is considerably 
impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and 
efficiency levels are so reduced as to 
result in considerable industrial 
impairment. 

30 percent:  Definite impairment in the 
ability to establish or maintain 
effective and wholesome relationships 
with people, with psychoneurotic symptoms 
resulting in such reduction in 
initiative, flexibility, efficiency, and 
reliability levels as to produce definite 
industrial impairment.  

10 percent:  Less than the criteria for 
the 30 percent, with emotional tension or 
other evidence of anxiety productive of 
mild social and industrial impairment.

Zero percent:  There are neurotic 
symptoms which may somewhat adversely 
affect the relationships with others but 
which do not cause impairment of working 
ability.
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

On and after November 7, 1996, the Schedule reads as follows:

100 percent:  Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

50 percent:  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

30 percent:  Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10 percent:  Occupational and social 
impairment due to mild or transient 
symptoms that decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant 
stress, or symptoms controlled by 
continuous medication.

Zero percent:  A mental condition has 
been formally diagnosed, but symptoms are 
not severe enough either to interfere 
with occupational or social functioning 
or to require continuous medication.
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 
9 Vet. App. 266 (1996) (citing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.), p. 32 (DSM-IV)).  

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  DSM-IV.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 
488 U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  
VAOPGCPREC 3-2000.  If the veteran could receive a higher 
evaluation under the new criteria, the effect of the change 
would be liberalizing.  Therefore, the Board will consider 
the claim under the old rating criteria for the entire period 
of the appeal, and the new criteria from the effective date 
of the revisions.

In accordance with VAOPGCPREC 3-2000 and the case law cited 
above, the Board will consider the claim under the old rating 
criteria for the entire period of the appeal, and the new 
criteria from the effective date of the revisions.  

Factual Background

The October 1995 VA examination revealed that the veteran had 
sleep disturbance, intrusive memories, increased startle 
response, dreams and nightmares, lack of responsiveness, a 
general dulling of emotions, and depression due to the PTSD.  

Examination revealed that the veteran's mood and affect were 
depressed.  His recent memory was reportedly impaired by 
depression.  The veteran was currently employed with the 
Postal Service, but worked in isolation.  He reportedly had 
no friends, but did have relationships with his spouse, child 
and brother.  The diagnosis was PTSD, which was moderately 
severe.  The GAF score was 42.  

VA examination reports dated in March 1997, August 2000, and 
March 2004 and VA treatment records show that the veteran's 
PTSD symptoms include intrusive memories, nightmares, lack of 
responsiveness, dulling of emotions, depressed mood and 
affect, impaired concentration and attention span, dysphoric 
mood, flat affect, avoidance responses, flashbacks, social 
avoidance, and chronic depression.  

The VA examinations shows that the veteran was assigned GAF 
scores that ranged from 44 on the 1997 examination to 50 on 
the most recent examination in March 2004.  The 1997 
examination did not report the veteran's employment.  The 
March 2004 examination report shows that the veteran had been 
employed in the same capacity with the same company for the 
past four years, although the examiner found him to be 
underemployed.  

This record shows that examiners have consistently provided 
GAFs indicative of serious disability.  Examiners have 
reported deficiencies in the areas of work; thinking; and 
mood; while he reports getting along well with his family, he 
has consistently been found to be socially avoidant.  Thus, 
he meets the criteria for a 70 percent evaluation under the 
old rating criteria, and his symptoms approximate the 
criteria for a 70 percent rating under the new criteria.  38 
C.F.R. § 4.7, see Bowling v. Principi, 15 Vet. App. 1, 11 
(2001) (holding that the criteria for a 70 percent rating are 
met where there has deficiencies in most of the following 
areas: work, school, family relations, judgment, thinking, 
and mood).

The veteran does not meet the criteria for a 100 percent 
rating under the old criteria.  He is not virtually isolated 
in the community inasmuch as he has maintained family 
relationships and employment.  For the same reason, and 
because there is no evidence of symptoms bordering on gross 
repudiation of reality, it cannot be said that he has totally 
incapacitating psychoneurotic symptoms, or that he is 
demonstrably unable to obtain or retain employment.  

Under the new criteria the sole basis for a 100 percent 
rating is total occupational and social impairment.  Sellers 
v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  The veteran's 
history of employment precludes a finding that there is total 
occupational impairment.  His family relationships preclude a 
finding that there is total social impairment.  Accordingly, 
there is no basis for awarding more than a 70 percent rating.



ORDER

An original rating of 30 percent is granted for irritable 
bowel syndrome, effective April 11, 1995.  

An original rating of 70 percent is granted for PTSD, 
effective May 25, 1995.  


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2) (West 2002).  An examination or opinion is 
necessary if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant), contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  Id.  

In regard to the veteran's claim for service connection for 
disabilities manifested by stiffness of the hands, neck and 
jaw and dizziness and a voice change as due to an undiagnosed 
illness, the Board finds that another VA examination is 
necessary.  

The record shows that the veteran had complaints of stiffness 
of the hands, jaw, and neck, and dizziness and a voice change 
since service.  However, it is not clear if there are 
objective indications of a chronic disability.  The Board 
also notes that dyskinesia and dystrophia myotonica were 
diagnosed in 2000.  The Board finds that a medical opinion is 
necessary to determine whether the symptoms of stiffness of 
the hands, jaw, and neck, dizziness and a voice change are 
attributable to the diagnoses of dyskinesia and dystrophia 
myotonica.  

Accordingly, this case is remanded for the following action: 

1.  The RO or AMC should afford the 
veteran a VA examination to determine the 
nature and etiology of the stiffness of 
the hands, neck, and jaw, dizziness, and 
a voice change.  The claims folder, 
including all information received 
pursuant to the above requests, must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report all objective 
signs of the symptoms of stiffness of the 
hands, neck, and jaw, dizziness and a 
voice change.  

The examiner should identify any disease 
or disability which cause the symptoms of 
stiffness of the hands, neck, and jaw, 
dizziness and a voice change.  If the 
examiner can not identify a disease or 
disability which cause these symptoms, 
the examiner should so state.  

The examiner should express an opinion as 
to whether any current disability causing 
stiffness of the hands, jaw, and neck, 
dizziness, and a voice change, is, at 
least as likely as not (50 percent 
probability or more) related to a disease 
or injury in active service.  

The examiner should also report whether 
there are objective signs of an 
undiagnosed disability manifested by 
stiffness of the hands, jaw, and neck, 
dizziness and a voice change.  

The examiner should render a medical 
opinion as to whether the symptoms of 
stiffness of the hands, jaw, and neck and 
dizziness and a voice change are 
attributable to the diagnoses of 
dyskinesia and dystrophia myotonica.  

2.  The RO or AMC should then 
readjudicate the issues of entitlement to 
service connection for a disability 
manifested by stiffness of the hands, 
jaw, and neck, dizziness, and a voice 
change as due to an undiagnosed illness.  
If all the desired benefits are not 
granted, a supplemental statement of the 
case should be issued.  The case should 
then be returned to the Board if 
otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



